DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 11/23/2020 regarding claims 1-19 is fully considered. Of the above claims, claim 4 has been canceled; claims 1, 5, 6 and 14 have been amended, and claim 19 has been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoso (US 2012/0194610 A1) in view of Wakabayashi et al. (US 2016/0152033 A1).
Kyoso teaches the following claimed limitations:
Regarding claim 19, a cleaning unit (nozzle surface cleaning unit 50; FIG. 1) for a nozzle plate (nozzle surface 33; FIG. 4) of a print head (inkjet head 32; FIGs. 1, 4) of an inkjet printing device (inkjet recording apparatus 10; FIG. 3), comprising:
a first cleaner (cleaning liquid deposition device 60; FIG. 1) that is configured to provide a surge of cleaning fluid (cleaning liquid nozzle 64; FIG. 5) to the nozzle plate to clean the nozzle plate with a first cleaning quality (at step S12, the density in edge first mechanical loading (at step S13, the amount of the cleaning liquid deposited is adjusted; [0243]; FIG. 22) of a functional surface of the nozzle plate;
a second cleaner (wiping device 80; FIG. 1) that is configured to wipe off the nozzle plate with an elastic wiper and/or with a cleaning textile (wiping web 104 uses knitted or woven sheet; [0154]; FIG. 6) to clean the nozzle plate with a second cleaning quality (at step S4, density dropping region is determined; FIG. 22) and with a second mechanical loading (at step S5, the tension of the wiping web is adjusted; FIG. 22) of the functional surface of the nozzle plate; and
a controller (controller; [0148]).
Kyoso does not teach the following claimed limitations:
Further regarding claim 19, the controller that is configured to:
determine a cleaning indicator that indicates a need for cleaning of the nozzle plate of the print head; and
induce, based on the cleaning indicator, the nozzle plate to be cleaned with the first cleaner and/or the second cleaner.
Wakabayashi et al. teach the following claimed limitations:
Further regarding claim 19, a controller that is configured to:
determine a cleaning indicator that indicates a need for cleaning of the nozzle plate of the print head (at step S2, the controller 14 analyzes the image data and determines whether the sheet wiping has already been performed; [0059]; FIG. 7) for the purpose of determining whether the desired density value is obtainable; and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a controller that is configured to: determine a cleaning indicator that indicates a need for cleaning of the nozzle plate of the print head; and induce, based on the cleaning indicator, the nozzle plate to be cleaned with the first cleaner and/or the second cleaner, as taught by Wakabayashi et al., into Kyoso for the purposes of determining whether the desired density value is obtainable and restoring failed nozzles.
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3 and 5-13 is the inclusion of the limitations of a cleaning unit for a nozzle plate of a print head of an inkjet printing device that include a first cleaner that is configured to clean the nozzle plate with a first cleaning quality and with a first mechanical loading of a functional surface of the nozzle plate; a second cleaner that is configured to clean the nozzle plate with a second cleaning quality and with a second mechanical loading of the functional surface of the nozzle plate; and a controller that is configured to: determine, based on a print image sensor data with respect to a print image printed with the print head, a time curve of a quality indicator for a quality of the print image printed with the print head; determine, based on the time curve, a cleaning indicator that indicates a need for cleaning of the 
The primary reason for allowance of claims 14-18 is the inclusion of method steps of a method for cleaning a nozzle plate of a print head of an inkjet printing device having a first cleaner and a second cleaner that include determine, based on a print image sensor data with respect to a print image printed with the print head, a time curve of a quality indicator for a quality of the print image printed with the print head; determining, based on the time curve, a cleaning indicator that indicates a need for cleaning the nozzle plate of the print head; and cleaning, based on the cleaning indicator, the nozzle plate with the first cleaner and/or with the second cleaner, wherein the first cleaner is configured to clean the nozzle plate with a first cleaning quality and with a first loading of the nozzle plate, and the second cleaner is configured to clean the nozzle plate with a second cleaning quality and with a second loading of the nozzle plate. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 19 recites limitations similarly to that previously recited in claim 13. However, the recitation of “a surge of cleaning fluid to the nozzle plate” in line 3 makes its scope different from that of claim 13, which does not expressly recite surging the cleaning fluid directly to the nozzle plate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12 January 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853